Citation Nr: 0827258	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 31 to December 
5, 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board is remanding the low back claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.


REMAND

The veteran claims he has a lumbar spine condition as a 
result of his military service.  More specifically, he 
alleged that he injured his back during service, in 1972, and 
that it resulted in a chronic, residual (permanent) 
disability.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases, including arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran's service medical records note a complaint of 
back pain in November 1972.  When examined, the veteran 
reported his back ached and that his legs had been numb for 
the past one and a half weeks.  This trauma allegedly 
occurred when he was pushed into a file cabinet.  Objective 
findings indicated he had full range of motion of the back 
but there was evidence of some paravertebral muscle spasm.  
The examiner diagnosed low back strain secondary to trauma.  
X-rays were not indicated.  

A follow-up appointment noted that his low back pain and 
soreness had improved and that there was only numbness in his 
left leg.  The examiner opined that no further treatment was 
indicated.

The veteran's military service ended in December 1972.

Outpatient treatment records from Fort Leavenworth show the 
veteran first complained of low back pain in December 1993, 
which was related to weightlifting.  The examiner assessed 
lower back pain.  X-rays taken that same month revealed no 
acute bony abnormalities but they did show mild degenerative 
facet sclerosis.  In September 1997, he provided a history of 
low back pain and recounted his back strain from lifting 
weights in 1993.  He indicated that he reinjured his back 
again during "recreation."  The examiner did not perform an 
examination.  However, this examiner assessed recurrent low 
back pain.  An MRI in August 1999 revealed a disc lesion at 
L4-5 but no impingement on the nerve root.  A lumbar 
myelogram in December 1999 found a generalized annular disc 
bulge at the L4-5 level with mild encroachment of the dural 
sac anteriorly without evidence of focal herniation and 
hypertrophic bony osteophyte formation noted on the anterior 
superior margin of the sacroiliac joints on the right side.  
During April 2000, the veteran complained of chronic low back 
pain; on examination, he reported having fallen off a four-
storey building and sustaining a herniated disc at L4-5.

A November 20, 2006 VA physician's statement referred to a 
recent MRI showing degenerative disc disease and mild broad 
based herniated disc on the right at L4-L5.  Based on a 
review of his service medical record in November 1972 
documenting a low back strain and the current MRI findings, 
the examiner opined that it was possible that the veteran's 
back problems could be related to the trauma he sustained 
during service.  This examiner added that his trauma in 
service may have been significant, particularly in light of 
the neurological symptoms he had at the time - numbness in 
his lower extremities.  While this opinion appears to link 
his current lumbar spine condition to service, the VA 
examiner did not indicate that he reviewed his entire claims 
file and this opinion did not demonstrate knowledge of three 
reported post-service injuries to the lumbar spine in 1993, 
1997 and 1999.  In particular, the June 1999 injury was the 
most significant of the three incidents and the medical 
evidence shows that he sustained a herniated disc at L4-5, 
the same area affected by his currently diagnosed 
degenerative disc disease.

Previous rating decisions denied his claim for a lumbar spine 
condition on the basis that any back problems he experienced 
during service were temporary and transient and resolved with 
treatment resulting in no permanent residual or chronic 
disability.  In addition, the RO attributed his current 
lumbar spine condition to the back injury he sustained in 
June 1999 and therefore could not link this condition to 
service.  

Nevertheless, the veteran maintains that any current 
impairment in his low back is at least partially related to 
the injury he sustained while in the military.  But there is 
conflicting evidence as to whether his low back injury in 
service resulted in chronic (i.e., permanent) residual 
disability or, instead, was merely acute and transitory and 
resolved with treatment prior to his discharge.
  
Consequently, a VA compensation examination and opinion are 
needed to determine whether the current lumbar spine 
condition is attributable to the injury in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA orthopedic 
examination to determine the etiology of 
the veteran's current lumbar spine 
condition - in particular, for a medical 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent 
probability or greater) that any current 
lumbar spine condition is the result of 
his military service, or, instead, is due 
to the three post-service injuries to his 
lumbar spine.  The designated examiner 
must review the claims file for the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

2.  Then readjudicate the claim in light 
of this and any other additional 
evidence.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

